Citation Nr: 1110928	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  03-05 087	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois



THE ISSUES

1.  Entitlement to an increased rating for vascular headaches, currently evaluated as 50% disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (T/R).  




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from April 1984 to April 1988.

This appeal to the Board of Veterans Appeals (Board) arises from October 2001 and November 2002 rating actions that denied a rating in excess of 50% for vascular headaches, and the November 2002 rating action that denied a T/R.

By decision of March 2004, the Board remanded this case to the RO for further development of the evidence and for due process development.

By decision of March 2006, the Board denied a rating in excess of 50% for vascular headaches and a T/R.  The Veteran appealed the denials to the U.S. Court of Appeals for Veterans Claims (Court).  By March 2007 Order, the Court vacated the Board's March 2006 decision and remanded the matters to the Board for compliance with instructions contained in a March 2007 Joint Motion for Remand of the appellant and the VA Secretary.

By decisions of October 2007 and September 2009, the Board remanded this case to the RO for further development of the evidence and for due process development. 

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  The VA will notify the appellant if further action is required.


REMAND

Considering the record in light of the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) and the Court's Order, the Board finds that all notice and development action needed to render a fair decision on the claims on appeal has not been accomplished.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West,        11 Vet. App. 268, 271 (1998).

In September 2009, the Board remanded this case to the RO to afford the Veteran a VA examination and to obtain medical opinions, to include with respect to the impact of his vascular headaches upon his vocational pursuits.  In August 2010, the RO specifically requested the examiner to furnish an opinion as to whether it was at least as likely as not that the effects of the veteran's service-connected headaches, considered apart from the effects of any other non-service-connected disability, impaired him sufficiently to render him unable to secure or maintain a substantially-gainful occupation.  Although Jasvinder Chawla, M.D., at the Hines, Illinois VA Medical Center (VAMC) responded in September 2010, he failed to answer this question in the requested manner.
     
Where the record does not adequately reveal the current state of a disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010).  The failure of an examiner to respond to a question posed for adjudication purposes is characterized as "non-evidence," including the use of equivocal language such as "may or may not."  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Sklar v. Brown, 5 Vet. App. 140 (1993); Perman v. Brown, 5 Vet. App. 237, 241 (1993). Inadequate medical evaluation frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  

Under the circumstances, the Board finds that this case must thus be remanded to the RO to obtain a supplemental statement from Dr. Chawla at the Hines VAMC to resolve the issues on appeal.  The RO is advised that a new examination of the Veteran is not necessary unless Dr. Chawla is unable to furnish the additional information without another examination of the Veteran, or Dr. Chawla is unavailable, and a new examination by another physician is necessary.  

The Veteran is hereby advised that failure to report for any scheduled VA examination, without good cause, shall result in denial of his claims.  See 38 C.F.R.  § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for any scheduled examination, the RO should obtain and associate with the claims folder a copy of any notice of the examination sent to him by the pertinent VA medical facility.    

The action identified herein is consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO via the AMC for the following action:

1.  The RO should return the claims folder to Jasvinder Chawla, M.D., at the Hines, Illinois VAMC for a detailed medical statement to supplement his prior April and September 2010 medical opinions regarding the effect of the veteran's headaches upon his employability.  

Dr. Chawla should specifically review the evidence in the claims folder and render an opinion for the record as to whether, on the basis of the available evidence, it is at least as likely as not (i.e., there is at least a 50% probability), or it is not at least as likely as not (i.e., there is less than a 50% probability) that the veteran's sole service-connected disability, vascular headaches, considered apart from the effects of any other non-service-connected disability, impair him sufficiently to render him unable to secure or maintain a substantially-gainful occupation.  The doctor is reminded that pertinent VA regulations provide that age may not be considered as a factor in evaluating a service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  
 
If Dr. Chawla is unable to furnish the additional medical opinion in the manner requested by the Board without another examination of the Veteran, or Dr. Chawla is unavailable, the RO should schedule the Veteran for a new examination to obtain the requested answer to the specific abovementioned medical question.     

In reaching his opinion, the examiner should provide a detailed discussion of the veteran's documented medical history and assertions, and set forth the complete rationale for the conclusions and opinion reached in a printed (typewritten) report.  

2.  If the Veteran fails to report for any scheduled examination, the RO must obtain and associate with the claims folder a copy of any notice of the date and time of the examination sent to him by the VA medical facility at which it was to have been conducted, and apply the provisions of 38 C.F.R. § 3.655, as appropriate. 

3.  To help avoid future remand, the RO must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. at 271.

4.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority, to include application of the provisions of 38 C.F.R. § 3.655, as appropriate.
 
5.  If any benefit sought on appeal remains denied, the RO must furnish the appellant and his representative an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The appellant needs take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or 

other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

